Citation Nr: 0928358	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-28 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to March 
1946 and August 1946 to August 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
residuals of pneumonia.  The Veteran contends that his 
current recurrent pneumonia is due to his in-service 
diagnosis of and treatment for pneumonia or is proximately 
due to or permanently aggravated by his service-connected 
asbestosis.

The Veteran's service treatment records show that the Veteran 
was diagnosed as having tracheobronchitis in November 1945.  
Subsequently, a November 1945 chest x-ray showed that his 
chest was clear.  The Veteran's first separation examination 
dated in March 1946 and second separation examination dated 
in August 1949 did not reveal the presence of any pulmonary 
problems. 

There is no evidence of complaint, diagnosis, or treatment 
for pneumonia post-service prior to 2003.  In June 2003, a CT 
was performed which revealed improving aeration in the left 
upper lobe suggesting a slowly resolving pneumonitis.

In September 2004, the Veteran was afforded a VA Compensation 
and Pension (C & P) respiratory examination.  Upon physical 
examination the examiner found decreased breathing sounds 
throughout the lung fields, no wheezing or rhonchi, no 
evidence of cor pulmonale or pulmonary hypertension, and no 
evidence of restrictive lung disease.  The examiner did not 
find current pneumonia.  

In January 2005, the Veteran was examined by Dr. G.T. who 
indicated that the Veteran continued to have recurrent 
episodes of bronchitis and pneumonia despite having a 
pneumonia shot.  However, Dr. G.T. did not diagnose the 
Veteran as having pneumonia or bronchitis at that point.

In June 2008 the Veteran was afforded a VA C & P respiratory 
examination.  After examination, including pulmonary function 
testing, the Veteran was diagnosed with pleural asbestosis, 
resolved acute tracheobronchitis, resolved acute tonsillitis, and 
recurrent pneumonia and bronchitis.  The examiner noted that the 
pulmonary function testing revealed chronic obstruction with a 
mildly decreased defusing capacity for carbon monoxide (DLCO).  
The examiner rendered the opinion that this was not caused by or 
related to the Veteran's pleural asbestos plaques or an acute 
episode of bronchitis or pneumonia in service.  The examiner also 
rendered the opinion that the Veteran's mild restrictive lung 
defect may be due to aging chest wall or asbestosis and is as 
likely as not caused by or related to the Veteran's pleural 
asbestos plaques.  The mild decrease in DLCO was noted to be more 
likely than not caused by or related to the obstructive lung 
defect and less likely than not caused by or related to the mild 
restrictive lung defect.  The examiner rendered the opinion that 
the Veteran's recurrent pneumonia and/or bronchitis was not 
caused by or related to the Veteran's acute tracheobronchitis in 
service.  Although the examiner indicated that the chronic 
obstruction was not caused by or related to the pleural plaques, 
the examiner did not specifically indicate whether or not the 
condition was permanently aggravated by the Veteran's asbestosis.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).

A review of the claims folder reveals that the Veteran was 
granted Social Security Disability Insurance benefits.  
However, the records regarding this award of benefits have 
not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the Veteran's complete Social Security Administration (SSA) 
record.  Because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2008); see also Moore v. 
Shinseki, 555 F.3d 1369 (Fed. Cir., 2009); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998) (when VA put on notice of SSA records prior to 
issuance of final decision, Board must seek to obtain 
records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has 
statutory duty to acquire both SSA decision and supporting 
medical records pertinent to claim); Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Therefore, this appeal must be 
remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed pursuant 
to 38 C.F.R. § 3.159(e).

2.  Return the Veteran's claims folder to 
the VA examiner who conducted the June 
2008 examination for the examiner to 
render an opinion regarding whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
Veteran's recurrent pneumonia and/or 
bronchitis or any identified residuals 
thereof are due to the Veteran's service-
connected asbestosis.  If the response is 
negative, the examiner should opine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran's recurrent pneumonia 
and/or bronchitis or any identified 
residuals thereof are permanently 
aggravated by the Veteran's service-
connected asbestosis.  The examiner 
should also indicate whether the chronic 
obstruction with mildly reduced DLCO or 
mild restrictive lung defect were 
residuals of pneumonia and/or bronchitis.  
The complete rationale for any opinion 
expressed should be provided.

If the original examiner is unavailable, 
another qualified examiner may provide 
the requested opinions.  If it is 
determined that an additional examination 
is needed in order to respond, such 
examination should be scheduled.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



